                                                                                                    E-FILED
                                                                     Friday, 14 February, 2020 11:43:16 AM
                                                                               Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS


RONALD DREYER,                    )
                                  )
                Plaintiff,        )
                                  )
           v.                     )                   Case No. 19-cv-1267-JES-JEH
                                  )
OFFICER HERNANDEZ, SGT. CHAD      )
WAMSLEY, SGT. RAYCRAFT, and CHIEF )
OF POLICE BRENDAN HEFFNER,        )
                                  )
                Defendants.       )


                                  ORDER AND OPINION
       Now before the Court is Defendants’ Motion (Doc. 3) to Dismiss Counts II–IV and

Memorandum in Support (Doc. 4). Plaintiff has filed a Response (Doc. 9), to which Defendants

have filed a Reply (Doc. 13). For the reasons set forth below, Defendants’ Motion (Doc. 3) to

Dismiss is GRANTED with respect to Counts II and III of Plaintiff’s Complaint and DENIED

with respect to Count IV.

                                          BACKGROUND

       The following facts are derived from Plaintiff’s Complaint. Doc. 1. Plaintiff Ronald

Dreyer is a resident of Bloomington, Illinois. Defendants—Officer Hernandez, Sgts. Wamsley

and Raycraft, and Chief of Police Brendan Heffner—were at all relevant times employed by the

Bloomington Police Department. On May 30, 2018, Officer Hernandez executed a traffic stop on

Plaintiff’s vehicle for the stated reason that the stop was based upon an outstanding warrant for

an alias of Plaintiff, Marco Gonzalez. Plaintiff alleges Marco Gonzalez was never an alias of

Plaintiff and Plaintiff did not have any outstanding warrants. Id.




                                                 1
        On at least two occasions prior to May 30, 2018, unidentified officers of the Bloomington

Police Department harassed Plaintiff with allegations there was a warrant outstanding for his

arrest under the alias of Marco Gonzalez. Neither the May 30 incident nor the prior incidents

resulted in Plaintiff’s arrest because he had no outstanding arrest warrants. Also prior to May 30,

2018, the Chief of Police for the City of Bloomington Police Department was asked to stop his

officers from harassing Plaintiff based on the two incidents in which officers alleged Marco

Gonzalez was an alias of Plaintiff’s. Plaintiff alleges in Count I that the conduct by Officer

Hernandez was unreasonable, unnecessary, and done without probable cause, in violation of 42

U.S.C. § 1983. Id. at 1-2.

        Counts II and III of Plaintiff’s Complaint incorporate the allegations set forth in Count I

and further allege that Sgt. Wamsley (Count II) and Sgt. Raycraft (Count III), Officer

Hernandez’s direct supervisors, willfully failed to instruct Hernandez that Marco Gonzalez was

not an alias of Plaintiff. Id. at 3.

        Count IV of Plaintiff’s Complaint incorporates the allegations set forth above and further

alleges that Chief of Police Heffner, with knowledge Marco Gonzalez was not an alias of

Plaintiff, failed to take any action to prevent the officers under his control, including Officer

Hernandez, from making unlawful stops of Plaintiff based upon the Marco Gonzalez arrest

warrant. Id. at 4. Finally, Plaintiff alleges he suffered extreme and excruciating physical and

mental pain and suffering as a direct and proximate result of Defendants’ conduct.

                                         LEGAL STANDARD

        A motion to dismiss pursuant to Rule 12(b)(6) challenges whether a complaint

sufficiently states a claim upon which relief may be granted. See Fed. R. Civ. P. 12(b)(6). The

Court accepts well-pleaded allegations in a complaint as true and draws all permissible



                                                  2
inferences in favor of the plaintiff. See Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 639

(7th Cir. 2015). To survive a motion to dismiss, the complaint must describe the claim in

sufficient detail to put defendants on notice as to the nature of the claim and its bases, and it must

plausibly suggest the plaintiff has a right to relief. Bell Atlantic Corporation v. Twombly, 550

U.S. 544, 555 (2007). A complaint need not allege specific facts, but it may not rest entirely on

conclusory statements or empty recitations of the elements of the cause of action. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). The allegations “must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555.

                                            DISCUSSION

       In their Motion to Dismiss, Defendants argue that while Plaintiff’s Complaint alleges

Defendants Wamsley, Raycraft, and Heffner failed to instruct the officers under their supervision

that Marco Gonzales was not an alias of Plaintiff, Plaintiff fails to plead any facts showing

Defendants through their own actions violated Plaintiff’s constitutional rights. Doc. 4, at 4.

Because “[g]overnment officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior[,]”Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009), Defendants argue Counts II-IV of Plaintiff’s Complaint should be dismissed. Id. at 5.

       In his Response, Plaintiff acknowledges supervisor liability under § 1983 may be found

only when the supervisor is personally involved in the conduct constituting a violation of the

individual’s constitutional rights. Doc. 9, at 1; Jones v. City of Chicago, 856 F.2d 985, 992–93

(7th Cir. 1988) (“The supervisors must know about the conduct and facilitate it, approve it,

condone it, or turn a blind eye for fear of what they might see. They must in other words act

either knowingly or with deliberate, reckless indifference.”). Plaintiff then notes his Complaint

alleges that (unnamed) Bloomington police officers harassed Plaintiff on two prior occasions, the



                                                  3
Chief of Police was asked (by whom it is unclear) to stop his officers from harassing Plaintiff,

and the supervisor Defendants “willfully failed to instruct the officers under their supervision

that Marco Gonzales was not an alias of Plaintiff.” Id. at 2.

         In their Reply, Defendants argue that, although he articulates the correct legal standard,

Plaintiff fails to adequately allege Defendants Wamsley, Raycraft, and Heffner facilitated,

approved, condoned, or turned a blind eye to any conduct by Officer Hernandez which led to a

constitutional violation. Doc. 13, at 2. Defendants further argue Plaintiff fails to allege the

supervisor Defendants had any knowledge of Plaintiff’s past issues with being stopped for the

alias warrant or the alleged improper connection between Plaintiff and the alias.

         With respect to Defendants Wamsley and Raycraft, Plaintiff has failed to allege in his

Complaint any facts indicating these Defendants had personal knowledge that Marco Gonzales

was not an alias of Plaintiff. Jones, 856 F.2d at 922–23. Plaintiff’s conclusory allegation that

these Defendants “willfully failed to instruct” is not enough; Plaintiff must allege facts indicating

Defendants had knowledge of Plaintiff’s past issues with being stopped for the alias warrant or

the alleged improper connection between Plaintiff and the alias. See Iqbal, 556 U.S. at 678

(complaint “may not rest entirely on conclusory statements or empty recitations of the elements

of the cause of action”). However, with respect to Defendant Heffner, Plaintiff alleges that

someone informed Police Chief Heffner prior to May 30, 2018 about the two prior occasions

where Plaintiff was improperly stopped for the Marco Gonzales warrant. Doc. 1, at 2. The Court

believes those allegations are sufficient to state a cognizable § 1983 claim for supervisory

liability.

         Accordingly, Defendants’ Motion to Dismiss is granted with respect to Counts II and III

of Plaintiff’s Complaint and denied with respect to Count IV. Although it is conceivable that



                                                  4
Plaintiff could cure the deficiencies identified above by amending his pleading, he does not make

any request for leave to do so in his Response. Thus, if Plaintiff wishes to amend his Complaint,

he must file a motion within 21 days of this Order requesting leave of court to amend, attaching

the proposed amended complaint as an exhibit thereto. See CDIL-LR 7.1(F).

                                        CONCLUSION

       For the reasons set forth above, Defendants’ Motion (Doc. 3) to Dismiss is GRANTED

with respect to Counts II and III of Plaintiff’s Complaint and DENIED with respect to Count IV.



               Signed on this 14th day of February, 2020.

                                             s/ James E. Shadid
                                             James E. Shadid
                                             United States District Judge




                                                5
